J-S14007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
               v.                              :
                                               :
    BALDEV SINGH                               :
                                               :
                      Appellant                :       No. 1431 MDA 2016

             Appeal from the Judgment of Sentence June 21, 2016
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0003902-2015

BEFORE: GANTMAN, P.J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                             FILED APRIL 27, 2017

       Appellant, Baldev Singh, appeals from the judgment of sentence

entered in the Berks County Court of Common Pleas, following his jury trial

convictions of two counts each of robbery and simple assault, and one count

each of sexual assault, intimidation of witnesses or victims, terroristic

threats, and stalking.1 We affirm.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

       Appellant raises the following issues for our review:

          DID THE TRIAL COURT ERR AND ABUSE ITS DISCRETION
____________________________________________


1
  18 Pa.C.S.A. §§ 3701(a)(1)(ii), 3701(a)(1)(iv), 2701(a)(1), 2701(a)(3),
3124.1, 4952(a)(3), 2706(a)(1), and 2709.1(a)(3), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S14007-17


          BY PERMITTING THE TESTIMONY OF DR. SHAMITA
          DASGUPTA INSOFAR AS HER TESTIMONY EXCEEDED THE
          SCOPE OF HER QUALIFICATION AS AN EXPERT IN
          “SEXUAL ABUSE VICTIM BEHAVIOR AND RESPONSE TO
          TRAUMA” UNDER 42 PA.C.S.[A]. § 5920 AND INCLUDED
          HIGHLY   PREJUDICIAL    STATEMENTS     REGARDING
          PERPETRATOR BEHAVIOR?

          DID THE TRIAL COURT ERR BY FAILING TO INSTRUCT THE
          JURY AS TO THE PERMISSIBLE LIMITS OF DR. [SHAMITA]
          DASGUPTA’S EXPERT TESTIMONY PURSUANT TO 42
          PA.C.S.[A]. § 5920?

(Appellant’s Brief at 10).

        Our standard of review in cases involving the admission of expert

testimony is as follows:

          Generally speaking, the admission of expert testimony is a
          matter left largely to the discretion of the trial court, and
          its rulings thereon will not be reversed absent an abuse of
          discretion. An expert’s testimony is admissible when it is
          based on facts of record and will not cause confusion or
          prejudice.

Commonwealth v. Watson, 945 A.2d 174, 176 (Pa.Super. 2008) (internal

citations and quotation marks omitted).

        Similarly, our standard of review of a court’s decision to include or

omit jury instructions “is one of deference—an appellate court will reverse a

court’s decision only when it abused its discretion or committed an error of

law.”    Commonwealth v. Baker, 24 A.3d 1006, 1022 (Pa.Super. 2011),

aff’d, 621 Pa. 401, 78 A.3d 1044 (2013) (quoting Commonwealth v.

Galvin, 603 Pa. 625, 651, 985 A.2d 783, 799 (2009), cert. denied, 559 U.S.

1051, 130 S.Ct. 2345, 176 L.Ed.2d 565 (2010)). “The trial court has broad


                                      -2-
J-S14007-17


discretion in formulating jury instructions, as long as the law is presented to

the jury in a clear, adequate, and accurate manner.”      Commonwealth v.

Lukowich, 875 A.2d 1169, 1174 (Pa.Super. 2005), appeal denied, 584 Pa.

706, 885 A.2d 41 (2005).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Patrick T.

Barrett, we conclude Appellant’s issues merit no relief.       The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.    (See Trial Court Opinion, filed October 28, 2016, at 10-17)

(finding: (1) Appellant objected to Commonwealth’s proposed testimony

pursuant to Section 5920 because Appellant believed testimony would not

provide guidance to jury on particular charges against Appellant; court

overruled defense objection, and Commonwealth presented expert testimony

of Dr. Dasgupta, who specializes in domestic violence and sexual abuse in

Indian culture; Dr. Dasgupta provided general testimony on disclosure of

sexual abuse, which included explanation of how importance of marriage in

Indian culture could delay disclosure of marital sexual abuse; Dr. Dasgupta

specifically opined there is no typical response to sexual abuse in Indian

culture; this testimony was within confines of Section 5920 because Dr.

Dasgupta merely offered general opinion about disclosure of sexual abuse

and did not offer any opinion on credibility of Victim in this case;

additionally, Dr. Dasgupta’s testimony was helpful to jury because it


                                     -3-
J-S14007-17


explained dynamics of sexual abuse in Indian culture; under these

circumstances, Appellant’s challenge to scope of Dr. Dasgupta’s testimony

fails; moreover, Appellant waived his challenge to Dr. Dasgupta’s testimony

because he failed to object at appropriate time at trial or provide specific

examples of how Dr. Dasgupta’s testimony exceeded the scope of Section

5920; thus, Appellant’s challenge to Dr. Dasguta’s testimony warrants no

relief; (2) Appellant did not ask court to instruct jury on permissible limits of

expert testimony under Section 5920; Appellant also failed to object when

court gave jury instruction on expert witness testimony; further, court

issued jury instruction on effect of delayed reporting on assessment of

Victim’s credibility; Appellant requested no further jury instruction on this

issue; thus, Appellant waived his challenge to court’s jury instruction).

Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2017




                                      -4-